Simmons, C. J.
1. An indictment for selling spirituous liquors without a license “from the authorities authorized by law to grant license for the sale of such liquors by retail ” is, under a local law authorizing the grant of a license to sell such liquors under certain conditions, sufficient though the indictment does not on its face expressly show that it is based on that law.
2. Even if the local law of Pike county regulating the sale of intoxicating liquors be unconstitutional, such an indictment is, as against a motion in arrest of judgment, sufficient, under the general law, to support a conviction of selling such liquors without a license. Tinsley v. State, 109 Ga. 822.
3. A conviction upon such an indictment will not be arrested because the indictment did not allege that the liquors were not sold in a certain incorporated town in said county wherein the sale is altogether prohibited except in a dispensary.
4. The payment of a certain number of gallons of whisky per month as rent of a distillery constitutes a sale under the law regulating the sale of intoxicating liquors without license.
6. The evidence was sufficient to warrant the verdict.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.